Citation Nr: 0117290	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  96-38 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for fracture of 
the minor left humerus with ulnar nerve entrapment, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left femur fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran had active service from October 1968 until 
September 1976.  This matter comes before the Board of 
Veterans' Appeals from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied the benefits sought on 
appeal.

The Board notes that the veteran's July 1996 Notice of 
Disagreement and August 1996 Substantive Appeal address the 
RO's June 1996 rating decision, which granted service 
connection and assigned noncompensable evaluations for both 
the veteran's fracture of left minor humerus and left femur 
fracture.  Since that time, multiple additional submissions 
of evidence have resulted in several additional actions by 
the RO, the most recent being an evaluation of these 
disabilities in a rating decision of June 1999.  In this 
rating decision, the RO assigned a 20 percent disability 
evaluation for the veteran's fracture of the minor left 
humerus with ulnar nerve entrapment, and a 10 percent 
evaluation for the veteran's for residuals of a left femur 
fracture.  The effective date of these disability evaluations 
is February 13, 1996, i.e - the date the veteran filed his 
original claim for service connection.  However, as these 
rating evaluations do not represent the maximum allowable 
under applicable regulations, the Board will examine whether 
the veteran is entitled to ratings in excess of what the RO 
assigned in its latest rating decision of June 1999. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Prior to left ulnar nerve transposition surgery, the 
veteran's fracture of the minor left humerus with ulnar nerve 
entrapment was productive of severe symptomatology such as 
significant entrapment of the ulnar nerve at the elbow with 
chronic demyelination, moderate muscle wasting of the 
hypothenar eminence, decreased strength for the ulnar 
intrinsics, the absence of sensory latencies at the wrist, no 
response on stimulation of the ulnar nerve at the elbow, 
disuse atrophy in the hand, and muscle atrophy.

3.  Post-surgery, the veteran's fracture of the minor left 
humerus with ulnar nerve entrapment was productive of left 
little finger weakness and limitation on range of extension, 
as well as a patch of numbness on the medial aspect of his 
left elbow, but the veteran's disability is no longer 
productive of significant entrapment of the ulnar nerve at 
the elbow, decreased strength for the ulnar intrinsics, the 
absence of sensory latencies at the wrist, or lack of 
response on stimulation of the ulnar nerve at the elbow.

4.  The veteran's residuals of a left femur fracture are 
productive of mild, but not moderate, limitation of left hip 
motion and knee buckling.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 30 percent 
for the residuals of the minor left humerus fracture 
residuals for the period of February 13, 1996 until July 2, 
1997 have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.321, 4.1-4.14, 4.124a, Diagnostic 
Code 8516 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of the minor left humerus fracture 
residuals from September 1, 1997 to the present have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
8516 (2000).

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a left femur fracture have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.321, 4.1-4.14, 4.71a, Diagnostic Code 
5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this regard, service medical records are 
associated with the claims file, and the veteran has been 
afforded VA examinations in connection with his claim.  The 
veteran's VA treatment records have also been associated with 
the claims file.  Upon denial of compensable ratings for the 
veteran's disabilities, a Statement of the Case was sent to 
the veteran in July of 1996 that explained the bases of 
denial and set forth the rating criteria necessary for an 
increase in the veteran's evaluations.  The veteran declined 
a personal hearing in connection to his claim.  On behalf of 
the veteran, the veteran's representative has submitted 
written brief addressing the issues on appeal.  As such, the 
Board finds that VA has satisfied its statutory duty to 
assist and that this case is ready for appellate review.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
effects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based upon the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  Painful, 
unstable or maligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement.  See 38 C.F.R. 
§ 4.45.

Historically, a June 1996 rating decision granted service 
connection for fracture of the minor left humerus, and a 
fracture of the left femur.  A noncompensable evaluation was 
assigned based upon service medical records, which showed 
that no permanent impairment of the veteran's femur or 
humerus resulted from the 1970 and 1971 motorcycle accidents 
in which he sustained these injuries.  In July 1996, the 
veteran filed a Notice of Disagreement with respect to these 
noncompensable ratings, thus initiating this appeal.  
However, since that time, recurrent submissions of evidence 
regarding these claims have resulted in current disability 
evaluations of 20 percent for the veteran's minor left 
humerus fracture with nerve entrapment, and 10 percent for 
the veteran's residuals of a left femur fracture.  This 
appeal will address whether the veteran is entitled to 
evaluations beyond the level at which he is currently rated.

The veteran underwent a VA examination in October 1996 with 
respect to the residuals of his fractured femur.  The 
examiner noted that after the motorcycle accident, the 
veteran was placed in traction for a month because the 
fracture of his femur was too close to the knee to put a rod 
down the shaft of the bone.  After he finished traction, the 
veteran was put in a brace.  The bone had apparently healed 
with some bayonet fixation.  The veteran related that this 
had caused a shortening of the bone by about five eighths of 
an inch.  The veteran wore a lift in his left shoe, and has 
for the last year.  Examination revealed that when the 
veteran was standing out of his shoes, there was a definite 
inferior positive of the left iliac crest relative to the 
right.  In a seated position, the veteran had a negative 
straight leg raising.  He had normal reflexes at +2/4 at the 
patella and Achilles.  There was excellent strength in the 
lower extremities and there was no sensory loss.  There was 
some slight fullness of the left tibial tubercle relative to 
the right.  The examiner diagnosed status post left femur 
fracture secondary to motorcycle accident with some slight 
foreshortening of the left femur by history.

VA treatment records dated October 1996 through May 1997 are 
also of record.  An October 1996 record indicates the veteran 
had sensory and motor deficit of the left hand.  
Additionally, it was noted that the veteran's entrapment of 
the ulnar nerve was considered severe because it was 
entrapped at the elbow.  The record indicates some muscle 
atrophy but with some active muscles working in the hand as 
well.  The record ends by stating that the veteran would like 
to consider surgery.  Other records indicate that the veteran 
underwent a left ulnar nerve transposition procedure in July 
1997.  

Also of record is an October 1996 report that shows that 
since veteran's 1970 accident, he has experienced numbness of 
the left little finger and medial half of the ring finger.  
Over time, the veteran has noted considerable weakness in the 
hand.  Physical examination revealed moderate muscle wasting 
of the hypothenar eminence.  Strength appeared to be 
decreased for the ulnar intrinsics.  There was no Tinel's 
sign at the elbow over the ulnar nerve.  An ulnar nerve study 
was abnormal.  Sensory latencies at the wrist were absent, 
and no response could be elicited from stimulation of the 
ulnar nerve at the elbow at several sites.  Stimulation above 
the elbow yielded a fairly normal latency using normal 
amplitude.  Electromyography testing showed decreased 
insertional activity indicating some muscle atrophy was 
present.  Recruitment of the motor units was much diminished 
with an interference pattern about 10 percent of normal.  
Study indicated significant entrapment of the ulnar nerve at 
the elbow with chronic demyelination but no definite axonal 
loss.  The veteran had disuse atrophy in his hands.  The 
examiner stated, "Theoretically, the patient could still 
have a good prognosis for recovery of nerve function due to 
the apparent demyelinating aspect of this nerve injury."

The veteran underwent a VA examination in September of 1997, 
following his July 1997 surgery.  The veteran reported that 
he had approximately a 50 percent improvement in sensory 
function of the left hand.  The motor function of the left 
little finger, however, did not change following surgery.  
Examination showed that the veteran had hypotrophy of the 
musculature of the left palm.  On motor testing, the veteran 
was found to have weakness with the left little finger when 
compared to that of the right hand.  Strength of the left 
little finger was characterized as being approximately 70 
percent of that of the right hand.  The diagnosis was status 
post fracture of the left humerus with ulnar neuropathy with 
recent 50 percent improvement of sensory function of the left 
arm secondary to surgery with no change in the motor deficit.

The veteran underwent another VA examination in April of 1999 
with respect to his humerus with ulnar nerve entrapment, as 
well as the residuals of his left femur.  The veteran stated 
that after his surgery of 1997, he noticed definite 
improvement of symptoms, however; he still has residual 
decreased sensation and numbness of the left hand in the 
ulnar distribution.  Prior to the ulnar nerve transposition, 
the veteran found it very difficult to recognize painful 
stimuli in the area of his hand supplied by the ulnar nerve.  
To some extent, this problem has improved.  The veteran 
stated that prior to his nerve transposition, he could tell 
pain, but it was difficult to know how severe the injury was.  
This has improved, but not returned to normal.  With respect 
to the veteran's humerus with resultant entrapment of the 
left ulnar nerve, the examiner noted that the veteran was not 
presently receiving treatment for the arm or the nerve.  The 
examiner found muscle wasting of the hypothenar area of the 
left hand.  Range of motion of the left wrist was normal when 
compared to the right.  Range of motion of the fifth left 
finger was good, though the examiner noted there might be 
some slight loss of extension of the distal IP joint.  The 
examiner noted the veteran was aware of a patch of numbness 
approximately 1.5 inches in diameter in the lower pole of the 
five-inch scar on the medial aspect of his left elbow.  
Electromyography showed motor conduction velocity was normal 
in the left ulnar nerve including across the elbow and in the 
left median and right median nerves.  No abnormal finds were 
found in the nerve conduction study.  X-ray imaging of the 
left humerus showed some bony remodeling at the mid-shaft of 
the humerus.  There had been some bony overgrowth at the site 
of the previous fracture.  The impression was a healed mid 
shaft fracture.

Relating to the veteran's left femur, the veteran's April 
1999 VA examination revealed that the veteran was not 
presently under treatment concerning his left femur.  The 
veteran was aware of a prominence in the mid-portion of the 
left thigh anteriorly, which was not painful.  The veteran 
stated that occasionally his left knee would buckle.  There 
was no infection and no history of bony infection.  The 
veteran does not require crutches, brace, or cane.  
Examination revealed a range of motion of the right knee as 
0-130 degrees, and the left knee was 0-130 degrees.  There 
was no problem with malunion, nonunion, or loose motion.  
Range of motion of the left hip revealed forward flexion to 
110 degrees and extension to 35 degrees.  Right hip forward 
flexion was 120 degrees, and extension was to 35 degrees.  
The length of the left leg measured between the 
anterosuperior iliac spine and medial malleolus was 39.5 
inches, as compared to 40.5 inches for the right leg using 
the same landmarks.  X-ray images of the femur revealed 
remodeling of the mid-femoral shaft at the site of the old 
fracture.  There had been some bony overgrowth at the old 
fracture site.  The impression was a healed mid shaft 
fracture.

The examiner diagnosed the veteran as:  (1) status post 
fracture, left humerus,  (2) status post left ulnar nerve 
entrapment, with atrophy of the hypothenar muscle area of the 
left hand,  (3) status post left ulnar nerve transposition 
surgery with some improvement of the sensation in his left 
hand,  (4) status post fracture, left femur, October 1971,  
(5) resultant shortening of the left leg, measured at 1 inch 
today,  (6) low back pain and history of osteoporosis of the 
spine.

The veteran's minor left humerus fracture with nerve 
entrapment is currently rated as 20 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8516.  A 20 percent 
disability is assigned under Diagnostic Code 8516 where 
incomplete paralysis of the ulnar nerve is deemed moderate.  
The next higher 30 percent rating is assigned where 
incomplete paralysis of the ulnar nerve is deemed severe.  An 
October 1996 VA medical record shows the veteran's ulnar 
nerve entrapment was deemed severe, because it was entrapped 
at the elbow.  The veteran was referred for EMG clinic 
testing which was also conducted in October 1996, to 
determine his surgical candidacy for a left ulnar nerve 
transposition.  This examination revealed moderate muscle 
wasting of the hypothenar eminence, decreased strength for 
the ulnar intrinsics, and no Tinel's sign at the elbow over 
the ulnar nerve.  An ulnar nerve study was abnormal.  Sensory 
latencies at the wrist were absent, and no response could be 
elicited from stimulation of the ulnar nerve at the elbow at 
several sites.  Stimulation above the elbow yielded a fairly 
normal latency using normal amplitude.  EMG showed decreased 
insertional activity indicating some muscle atrophy was 
present.  Recruitment of the motor units was much diminished 
with an interference pattern about 10 percent of normal.  
Study indicated significant entrapment of the ulnar nerve at 
the elbow with chronic demyelination, but no definite axonal 
loss.  The veteran had disuse atrophy in his hands.  The 
examiner stated, "Theoretically, the patient could still 
have a good prognosis for recovery of nerve function due to 
the apparent demyelinating aspect of this nerve injury."  
Based upon these findings, the veteran is entitled to a 30 
percent disability rating, dating from the original date of 
his claim until the July 2, 1997 - which represents the day 
before the veteran received a temporary total rating 
disability due to his left ulnar transposition surgery.

After the veteran's surgery, his VA examination reports that 
the veteran reported approximately a 50 percent improvement 
in the sensory function of his left hand.  However, motor 
function of the left little finger did not change following 
surgery, the veteran had still had hypotrophy of the 
musculature of the left palm, and the left little finger had 
only 70 percent of the strength as that of the right little 
finger.  The diagnosis was status post fracture of the left 
humerus with ulnar neuropathy with recent 50 percent 
improvement of sensory function of the left arm secondary to 
surgery with no change in the motor deficit.  In the 
veteran's April 1999 exam, the examiner again found muscle 
wasting of the hypothenar area of the left hand.  However, 
range of motion of the left wrist was normal when compared to 
the right, and range of motion of the fifth left finger was 
good, though the examiner did note there may be some slight 
loss of extension of the distal IP joint.  The examiner noted 
the veteran was still aware of a patch of numbness on the 
medial aspect of his left elbow.  However, no abnormal 
findings resulted from the nerve conduction study, and x-ray 
imaging of the left humerus showed a healed mid shaft 
fracture.  It is clear from the medical data that the 
veteran's condition has significantly improved.  The veteran 
states he feels a 50 percent improvement in sensory function.  
Electromyography results from April 1999 showed no abnormal 
findings, representing a significant contrast from the pre-
surgery results of the October 1996.  Range of motion was 
normal in comparison to the right hand, though the left 
little finger still had weakness and limited range of 
extension.  However, based upon the clinical findings, the 
veteran's ulnar nerve entrapment can no longer be deemed 
severe.  The veteran is currently rated as 20 percent 
disabled under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  The 
effective date of this rating dates to the original filing of 
the veteran's claim.  This being the case, Board finds that 
the veteran's condition does not warrant a higher rating at 
this time.  Hence, September 1, 1997 ( i.e. - the expiration 
date of the veteran's temporary total disability rating due 
to left ulnar nerve transposition surgery) is determined as 
the effective date of the veteran's current 20 percent 
evaluation.

The veteran's residuals of a left femur fracture are 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  This Diagnostic Code assigns 
a 10 percent disability rating where there is malunion of the 
femur with slight knee or hip disability.  The next higher 
rating of 20 percent is assigned where there is malunion of 
the femur with moderate knee or hip disability.  The 
veteran's April 1999 examination showed no infection or 
history of bony infection, and no problem with malunion, 
nonunion, or loose motion. X-ray images of the femur revealed 
remodeling of the mid-femoral shaft at the site of the old 
fracture.  Examination revealed normal range of motion in the 
left knee when compared to the right knee.  However, range of 
motion range of motion of the left hip revealed slight 
limitation of forward flexion at 110 degrees compared with 
120 degrees of the right hip.  Also, the left leg was 
measured as one inch shorter than the right. Based on these 
clinical findings and the veteran's current symptomatology, 
the Board finds that the slight shortening of the veteran's 
left leg, along with his slight limitation of left hip 
forward flexion and occasional knee buckling does not 
encompass a moderate knee or hip disability as is 
contemplated under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Hence, an increase in the veteran's rating is not warranted 
at this time.

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases where 
functional loss due to pain or weakness is demonstrated.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The Board has considered functional loss 
due to pain, and finds that neither of the veteran's 
disabilities present an objective or subjective level of pain 
which would warrant an increased rating on this basis.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
fracture of his minor left humerus with nerve entrapment and 
residuals of his left femur fracture.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4. Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his fracture of the 
minor left humerus with nerve entrapment and/or the residuals 
of his left femur fracture resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 30 percent rating for fracture of the 
minor left humerus with ulnar nerve entrapment has been met, 
with an effective of February 13, 1996, and ending in July 2, 
1997.

An evaluation in excess of 20 percent for the residuals of 
the fracture of the minor left humerus with ulnar nerve 
entrapment from September 1, 1997 is denied.

Entitlement to an increased rating in excess of 10 percent 
for residuals of a left femur fracture is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

